Exhibit 99.20 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF June-06 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing service to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED 1/6/2006 DATE PLAN OF REORGANIZATION FILED 1/6/2006 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 7/24/2006 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 7/24/2006 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 480-607-2628 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP B of A DIP Payroll Tax Total # Checking Money Market # # Balance at Beginning of Period 83,021.52 3,640,692.78 3,723,714.30 RECEIPTS Cash Sales Accounts Receivable 1,443,146.00 1,443,146.00 Interest Income 9,887.71 9,887.71 Loans and Advances Sale of Assets Transfers from Other DIP Accounts 25,000.00 1,175,000.00 1,200,000.00 Other(attach list) 21.00 21.00 TOTAL RECEIPTS 1,468,167.00 1,184,887.71 2,653,054.71 DISBURSEMENTS Business - Ordinary Operations 80,867.56 80,867.56 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 1,175,000.00 25,000.00 1,200,000.00 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees 259,913.46 259,913.46 U. S. Trustee Quarterly Fee Court Costs TOTAL DISBURSEMENTS 1,515,781.02 25,000.00 1,540,781.02 Balance at End of Month (See Note Below) 35,407.50 4,800,580.49 4,835,987.99 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 1,540,781.02 Less: Transfers to Other DIP Accounts 1,200,000.00 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 340,781.02 Balance at End of month excludes the following:Miscellaneous cash of $0.79. Page 2 THREE-FIVE SYSTEMS, INC. YTD 6/30/2006 TFS Corp 6/30/06 Income Statement (Totals may not add due to rounding.) Net Sales 0 Total Cost of Sales 0 Gross Margin 0 Total SG&A 2,327,688 Loss (Gain) on Sale of Assets 21,102 Total Operating Expenses 2,348,790 Operating Income (Loss) (2,348,790 ) Interest Income 116,077 Interest & Other Inc/(Exp) 116,077 Profit (Loss) Before Tax (2,232,713 ) Income Taxes (255 ) Net Income (Loss) (2,232,458 ) Balance Sheet (Unaudited)Totals may not add due to rounding. YTD 6/30/2006 TFS Corp 6/30/06 ASSETS CASH AND CASH EQUIVALENT 4,835,989 ACCOUNTS RECEIVABLE PRE 47,378 ACCOUNTS RECEIVABLE POST 17,949 INTERCO RECEIVABLE-TFS DI 1,997,189 INTERCO RECEIVABLE-REDMOND 13,073,059 INTERCO - TFS EMS POST FILING 6,852 ASSETS HELD FOR SALE 1,465 OTHER CURRENT ASSETS 1,261,588 TOTAL CURRENT ASSETS 21,241,469 PLANT, PROPERTY & EQUIPMENT 217,899 ACCUMULATED DEPRECIATION (217,899 ) NET FIXED ASSETS 0 OTHER ASSETS 2,206,559 INVESTMENT TFS DI 100 TOTAL ASSETS 23,448,127 Balance Sheet (Unaudited)Totals may not add due to rounding. LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,856,649 ACCOUNTS PAYABLE POST 700,759 OTHER ACCRUED LIABILITIES PRE 725,678 OTHER ACCRUED LIABILITIES POST 282,253 TOTAL CURRENT LIABILITIES 5,565,339 TOTAL LONG-TERM LIABILITIES 0 TOTAL LIABILITIES 5,565,339 STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 TREASURY STOCK (1,170,526 ) ADDITIONAL PAID-IN CAPITAL 201,071,985 RETAINED EARNINGS-CURRENT (2,232,458 ) RETAINED EARNINGS-PRIOR (180,006,170 ) TOTAL STOCKHOLDER'S EQUITY 17,882,789 TOTAL LIABILITIES & EQUITY 23,448,127 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable 65,327.05 0.00 65,327.05 Less Amount Considered Uncollectible 0.00 0.00 Net Accounts Receivable 65,327.05 0.00 0.00 65,327.05 DUE FROM INSIDER Schedule Amount N/A Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory N/A Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: N/A FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 217,899.00 217,899.00 Accumulated Depreciation (217,899.00) (217,899.00) Net Equipment 0.00 0.00 0.00 0.00 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: NONE Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable - Excluding Professional 18,775 22,175 0 0 (3,400) Taxes Payable 0 Notes Payable 0 Professional Fees Payable 681,984 520,785 65,981 45,491 49,727 Secured Debt 0 Other Accrued - Post Petition 282,253 282,253 Total Post-Petition Liabilities 983,012 825,213 65,981 45,491 46,327 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Payroll and Expense Reimbursement 49,188.80 379,796.81 Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date SEE ATTACHED 10/26/2005 259,913.46 2,562,222.89 Total Payments to Professionals Page 6 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL June2006 Type Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post Bill Pmt -Check 1309 06/13/2006 SALTICH expense reimbursement (104.15) B of A Checking Pay Post Bill Pmt -Check 1311 06/22/2006 BENTOVIM Board calls May & June 2006 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1314 06/22/2006 CHAVOUSTIE Board calls May & June 2006 (1,500.00) B of A Checking Pay Post Bill Pmt -Check 1316 06/22/2006 GOLDMAN Board calls May & June 2006 (1,000.00) B of A Checking Pay Post Bill Pmt -Check 1317 06/22/2006 HIRVELA Board calls May & June 2006 (1,500.00) B of A Checking Pay Post Bill Pmt -Check 1319 06/22/2006 MALMBERG Board calls May & June 2006 (2,000.00) B of A Checking Pay Post Bill Pmt -Check 1322 06/22/2006 SILVESTRI Board calls May & June 2006 (1,500.00) B of A Checking Pay Post Bill Pmt -Check 1324 06/22/2006 WERNER Board calls May & June 2006 (1,000.00) B of A Checking Pay Post Payroll 06/01/2006 Jack Saltich Payroll (12,861.55) Payroll 06/15/2006 Jack Saltich Payroll (12,861.55) Payroll 06/29/2006 Jack Saltich Payroll (12,861.55) Total for current month (49,188.80) May-06 (25,827.29) Apr-06 (25,814.48) Mar-06 (31,765.13) Feb-06 (30,024.39) Jan-06 (39,368.08) Dec-05 (52,158.18) Nov-05 (44,835.62) Oct-05 (53,875.91) Sep-05 (26,938.93) TOTAL TO DATE (379,796.81) THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL June2006 Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post 06/08/2006 SQUIRE 80% fees & 100% expenses April 2006 (103,981.37) B of A Checking Pay Post 06/13/2006 BRIDGE 80% fees & 100% expenses April 2006 (64,615.32) B of A Checking Pay Post 06/13/2006 SGCOWEN 20% holdback on fees Sep05-Dec05 (90,000.00) B of A Checking Pay Post 06/27/2006 BAKERMCKEN 80% fees & 100% expenses May 2006 (1,316.77) B of A Checking Pay Post Total for current month (259,913.46) May-06 (285,834.39) Apr-06 (416,473.71) Mar-06 (293,077.14) Feb-06 (200,816.54) Jan-06 (143,005.38) Dec-05 (724,190.95) Nov-05 (238,911.32) Oct-05 0.00 Sep-05 0.00 TOTAL TO DATE (2,562,222.89) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) 2.TFS EMS Payroll is paid out of corporate.Payroll advances are normally repaid on a monthly basis. Current number of employees: 2 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Plan of reorganization filed January 6, 2006. Identify any matters that are delaying the filing of a plan of reorganization: None Page 7 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL June2006 Num Date Name Further Description Paid Amount Bank Pay/Rcpt/Tfr Pre/Post WIRE 06/02/2006 NARVAEZ Court Agent for Vitelcom litigation-Spain (6,223.23 ) B of A Checking Pay Post WIRE 06/08/2006 SQUIRE 80% fees & 100% expenses April 2006 (103,981.37 ) B of A Checking Pay Post WIRE 06/13/2006 BRIDGE 80% fees & 100% expenses April 2006 (64,615.32 ) B of A Checking Pay Post WIRE 06/13/2006 SGCOWEN 20% holdback on fees Sep05-Dec05 (90,000.00 ) B of A Checking Pay Post WIRE 06/27/2006 BAKERMCKEN 80% fees & 100% expenses May 2006 (1,316.77 ) B of A Checking Pay Post 1304 06/13/2006 FIDELITY 401k management fee - final bill (2,919.58 ) B of A Checking Pay Post 1305 06/13/2006 IRON records storage (1,279.54 ) B of A Checking Pay Post 1306 06/13/2006 LINEARNET IT consultant (3,000.00 ) B of A Checking Pay Post 1307 06/13/2006 QWESTKY 0.00 B of A Checking Pay Post 1308 06/13/2006 RENA temporary services - payroll accountant (863.60 ) B of A Checking Pay Post 1309 06/13/2006 SALTICH expense reimbursement (104.15 ) B of A Checking Pay Post 1310 06/22/2006 BANKOFNY transfer agent (1,828.55 ) B of A Checking Pay Post 1311 06/22/2006 BENTOVIM Board calls May & June 2006 (2,000.00 ) B of A Checking Pay Post 1312 06/22/2006 BLUE CROSS medical claims paid May 2006 (3,117.72 ) B of A Checking Pay Post 1313 06/22/2006 BOFA bank fees (689.27 ) B of A Checking Pay Post 1314 06/22/2006 CHAVOUSTIE Board calls May & June 2006 (1,500.00 ) B of A Checking Pay Post 1315 06/22/2006 FLREV (20.00 ) B of A Checking Pay Post 1316 06/22/2006 GOLDMAN Board calls May & June 2006 (1,000.00 ) B of A Checking Pay Post 1317 06/22/2006 HIRVELA Board calls May & June 2006 (1,500.00 ) B of A Checking Pay Post 1318 06/22/2006 HQGLOBAL rent (5,430.78 ) B of A Checking Pay Post 1319 06/22/2006 MALMBERG Board calls May & June 2006 (2,000.00 ) B of A Checking Pay Post 1320 06/22/2006 PITMAN expense reimbursements (78.65 ) B of A Checking Pay Post 1321 06/22/2006 RENA temporary services - payroll accountant (54.40 ) B of A Checking Pay Post 1322 06/22/2006 SILVESTRI Board calls May & June 2006 (1,500.00 ) B of A Checking Pay Post 1323 06/22/2006 ULTRADNS (137.15 ) B of A Checking Pay Post 1324 06/22/2006 WERNER Board calls May & June 2006 (1,000.00 ) B of A Checking Pay Post BANK/ADP CHARGES 06/30/2006 BANK/ADP CHARGES (1,449.06 ) B of A Checking Pay Post FSA FUNDING FSA FUNDING 0.00 B of A Checking Pay Post PAYROLL 06/01/2006 PAYROLL Taxes (7,034.95 ) B of A Checking Pay Post PAYROLL 06/13/2006 PAYROLL Auto deposit amounts (11,050.00 ) B of A Checking Pay Post PAYROLL 06/15/2006 PAYROLL Taxes (7,236.04 ) B of A Checking Pay Post PAYROLL 06/27/2006 PAYROLL Auto deposit amounts (10,815.94 ) B of A Checking Pay Post PAYROLL 06/29/2006 PAYROLL Taxes (7,034.95 ) B of A Checking Pay Post Total Post Payments (340,781.02 ) B of A Checking Total Payments (340,781.02 ) B of A Checking 153665 06/05/2006 VITELCOM MOBILE TECHNOLOGY litigation settlement/outstanding A/R 1,443,146.00 B of A Checking Rcpt Pre 06/23/2006 Sid Harris repayment for Notary Fees 21.00 B of A Checking Rcpt Post Total Receipts 1,443,167.00 B of A Checking Transfer 06/12/2006 Transfer to MM (500,000.00 ) B of A Checking Tfr Post Transfer 06/13/2006 Transfer to MM (500,000.00 ) B of A Checking Tfr Post Transfer 06/15/2006 Transfer to MM (175,000.00 ) B of A Checking Tfr Post Transfer 06/26/2006 Transfer from MM 25,000.00 B of A Checking Tfr Post Total Transfers (1,150,000.00 ) B of A Checking Net Activity (47,614.02 ) Beginning Balance 83,021.52 B of A Checking Calculated Ending Balance 35,407.50 B of A Checking Balance per cash log 35,407.50 B of A Checking Difference 0.00 B of A Checking Ending Cash - Bank of America Checking 35,407.50 Ending Cash - Bank of America Money Market 4,800,580.49 Ending Cash - SVB 0.00 Petty Cash 0.00 Merrill Lynch 0.79 Cash - SVB CD (Interest) 0.00 Total Cash Per Balance Sheet 4,835,988.78 THREE-FIVE SYSTEMS, INC. CHECK/RECEIPTS DETAIL June2006 Type Num Date Name Further Despription Amount Bank Pay/Rcpt/Tfr Pre/Post Transfer Transfer 06/12/2006 Transfer to MM 500,000.00 B of A MM Tfr Post Transfer Transfer 06/13/2006 Transfer to MM 500,000.00 B of A MM Tfr Post Transfer Transfer 06/15/2006 Transfer to MM 175,000.00 B of A MM Tfr Post Transfer Transfer 06/26/2006 Transfer from MM (25,000.00 ) B of A MM Tfr Post Total Transfers 1,150,000.00 B of A MM Deposit 06/30/2006 008110000 (INTEREST INCOME) 9,887.71 B of A MM Rcpt Post Total Receipts 9,887.71 B of A MM Net Activity 1,159,887.71 B of A MM Beginning Balance 3,640,692.78 B of A MM Calculated Ending Balance 4,800,580.49 B of A MM Balance per cash log 4,800,580.49 B of A MM Difference 0.00 B of A MM Three-Five Systems, Inc. June 2006 Case Number:2-05-BK-17104-RTB Insurance coverages Name & Address & Zip of Description Period Covered Payment Amount Other Parties & Frequency all subject to audit St. Paul Travelers Casualty Domestic Commercial Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Crime Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy 406CH3941 St. Paul, MN 55102 St. Paul Travelers Casualty Fiduciary Liability Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy 583CM0452 St. Paul, MN 55102 St. Paul Travelers Casualty International Package Insurance 5/1/05-12/31/05 paid in full 385 Washington Street Policy TE08900351/349 St. Paul, MN 55102 St. Paul Travelers Casualty Ocean Marine Insurance 5/1/05-5/1/06 paid in full 385 Washington Street Policy OC06100183 St. Paul, MN 55102 St. Paul Travelers Casualty Worker's Compensation Insurance 6/12/05-6/12/06 paid in full 385 Washington Street Policy WVA8900499 St. Paul, MN 55102 Executive Liability Underwriters Directors' and Officers' Insurance 10/27/04-10/26/06 paid in full One Constitution Plaza, 16th Floor Policy ELU087305-04 Harford, CT 06103 Carolina Casualty Insurance Employment Practices Insurance 5/1/05-5/1/06 paid in full 8381 Dix Ellis Trail Policy 46523491 Jacksonville, FL 32256
